    CASE 0:18-cv-02209-WMW-HB Document 52 Filed 12/19/18 Page 1 of 75

  Case 1:18-cv-00406 Document 1 Filed 10/23/18 Page 1 of 75   PageID #: 1




BRONSTER FUJICHAKU ROBBINS
A Law Corporation

MARGERY S. BRONSTER 4750
MELINDA WEAVER            10464
1003 Bishop Street, Suite 2300
Honolulu, Hawai‘i 96813
Telephone:    (808) 524-5644
Facsimile:    (808) 599-1881
Email: mbronster@bfrhawaii.com
       mweaver@bfrhawaii.com

Attorneys for Plaintiff
KATHY RYAN INDIVIDUALLY AND IN HER
CAPACITY AS TRUSTEE OF THE BRODY
FAMILY TRUST

                UNITED STATES DISTRICT COURT

                        DISTRICT OF HAWAI‘I


KATHY RYAN, INDIVIDUALLY,      )          CIVIL NO.________________
AND IN HER CAPACITY AS         )
TRUSTEE OF THE BRODY FAMILY    )          COMPLAINT; EXHIBIT “A”;
TRUST,                         )          DEMAND FOR JURY TRIAL
                               )
             Plaintiff,        )
                               )
      vs.                      )
                               )
CHRISTOPHER S. SALISBURY, C.   )
SALISBURY, LLC, ACCELERATED    )
ESTATE PLANNING, LLC, CLARAPHI )
ADVISORY NETWORK, LLC,         )
NATIONAL ASSET MANAGEMENT, )
INC., MICHAEL DIYANNI, LAKE    )
FOREST BANK & TRUST COMPANY, )
N.A., WINTRUST LIFE FINANCE,   )          (caption continued)
                                EXHIBIT A
   Case
    CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                       Document 1 Document
                                   Filed 10/23/18
                                             52 Filed
                                                   Page
                                                      12/19/18
                                                        2 of 75 Page
                                                                 PageID
                                                                     2 of #:
                                                                          752




AURORA CAPITAL ALLIANCE,                    )
SECURITY LIFE OF DENVER                     )
INSURANCE COMPANY, AND                      )
ALEJANDRO ALBERTO BELLINI.                  )
                                            )
                        Defendants.         )
                                            )

                                 COMPLAINT

     Plaintiff Kathy Ryan, by and through the undersigned counsel,

individually and as Trustee of The Brody Family Trust (collectively

“Plaintiffs” or “Ryan”), states and alleges as follows:

                        NATURE OF THE ACTION

     1.    This action seeks to stop and remedy the ongoing damages

to Plaintiff as a result of Defendant Chris Salisbury’s (“Salisbury”)

fraudulent and unlawful brokering of annuity and life insurance

policies while employed by Defendants Claraphi Advisory Network,

LLC, National Asset Management, Inc., Accelerated Estate Planning,

LLC, and C. Salisbury, LLC.          Further, this action seeks damages

against all of the Defendants for their unfair, fraudulent and

unlawful acts in connection with providing Plaintiff with investment

advice and/or products. The Defendants’ actions were motivated by

increasing their own profits and commissions, rather than sound



                                        2
   Case
    CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                       Document 1 Document
                                   Filed 10/23/18
                                             52 Filed
                                                   Page
                                                      12/19/18
                                                        3 of 75 Page
                                                                 PageID
                                                                     3 of #:
                                                                          753




investment advice to Plaintiff.        As a result, Plaintiff has suffered

substantial losses which could have been easily avoided.

     2.    Defendant Chris Salisbury served as Ryan’s trusted

financial advisor for over a decade, beginning in approximately 2004.

During that time, among a number of other investments, Salisbury

marketed and sold to Plaintiff several annuities, which have high

surrender charges, and engaged in a pattern of “churning” these

annuities. In other words, Salisbury directed Ryan to first purchase

an annuity and then to later surrender it so that the same funds

could be used to purchase yet another annuity. With each surrender

Ryan incurred surrender charge penalties. Salisbury falsely claimed

that those losses were worthwhile and insignificant.                Meanwhile,

Salisbury and his related entities received substantial commissions

on these transactions while Ryan suffered considerable losses.

     3.    In addition to the annuity churning, around early 2016,

Salisbury advised Ryan to cancel her $1,000,000 Columbus Life

Flexible Premium Universal Life Insurance Policy, which she had

held for approximately ten years, and to replace it because he had a

better and purportedly more suitable product with VOYA Life

Insurance Company. The VOYA policy had a face value of

                                        3
  Case
   CASE1:18-cv-00406
         0:18-cv-02209-WMW-HB
                      Document 1 Document
                                  Filed 10/23/18
                                            52 Filed
                                                  Page
                                                     12/19/18
                                                       4 of 75 Page
                                                                PageID
                                                                    4 of #:
                                                                         754




$2,500,000. Salisbury advised Ryan that she needed the policy for

estate planning purposes and that she personally would never have

to pay a premium. Instead, the policy would be purchased through a

premium financing arrangement orchestrated by Salisbury and some

of the other Defendants. As Ryan’s trusted financial advisor,

Salisbury knew that Ryan would never be able to afford the premium

payments for the policy on her own.

     4.    Salisbury worked with Defendant Aurora Capital Alliance

to arrange for the financing of premiums to be paid to VOYA.

Defendant Lake Forest Bank & Trust Company (“Lake Forest”) f/k/a

First Insurance Funding Corporation (“First Insurance Funding”)

provided the loan to cover the premiums and brokerage fee.                     An

Irrevocable Life Insurance Trust (“ILIT”) was set up and Aurora

Capital hired attorney, Defendant Michael Diyanni, to serve as

Trustee.    Diyanni drafted and signed, as Trustee, the Trust

Agreement of the Kathy Ryan Irrevocable Trust. Diyanni was paid an

excessive $12,000 fee. The Defendants also directed Ryan to pledge

her Allianz annuity as collateral for the loan, but assured her the

premium financing arrangement would sufficiently cover the costs of

the life insurance policy and she would not have to pay any costs out

                                       4
   Case
    CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                       Document 1 Document
                                   Filed 10/23/18
                                             52 Filed
                                                   Page
                                                      12/19/18
                                                        5 of 75 Page
                                                                 PageID
                                                                     5 of #:
                                                                          755




of pocket.    Ryan entered into the arrangement under the advice and

counsel of Salisbury, who led her to believe the arrangement was

suitable and in her financial best interests. Ryan did not know

Diyanni and was not advised that he was trustee of the ILIT. Neither

Salisbury nor Diyanni gave sufficient warning or explanation

concerning the risks the arrangement presented to Ryan, and in

particular the true degree of risk that the Allianz annuity pledged as

collateral would be lost.

     5.      On the first anniversary of the VOYA policy, a letter was

sent to Diyanni advising him that the Note was in default because an

interest payment of $8,642.25 had not been made, the requisite

collateral had not been provided, and the $163,500 premium

payment had not been made. When Ryan learned this information,

she contacted VOYA who stated that it could only speak with

Diyanni. Ryan also contacted Salisbury who at first told her there

had been a mistake, but later, informed her she had to immediately

wire $37,000 to Lake Forest or else the company would cancel the

VOYA policy and cause the surrender of her Allianz annuity. Ryan

followed Salisbury’s instructions in fear of incurring losses.



                                        5
   Case
    CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                       Document 1 Document
                                   Filed 10/23/18
                                             52 Filed
                                                   Page
                                                      12/19/18
                                                        6 of 75 Page
                                                                 PageID
                                                                     6 of #:
                                                                          756




      6.      More recently, Defendants Aurora Capital Alliance, Lake

Forest, and/or Wintrust Life Finance requested full surrender of

Plaintiff’s   Allianz   annuity     based      on    a   collateral   assignment

purportedly signed by Plaintiff.        The assignment was notarized by

Defendant Salisbury in California.             However, Plaintiff was not in

California at the time the assignment was notarized and could not

have signed the document on that date.               Plaintiff has contested the

surrender of the Allianz annuity and alleges that her participation in

the premium financing arrangement, as well as her signature on any

related documents were procured through fraud.

      7.      Recently, Allianz filed an interpleader action in the United

States District Court District of Minnesota (Case No. 0:18-cv-0229).

Ryan will ask that the interpleader action be transferred to this Court

and consolidated with this action.

      8.      Ryan, a 68-year-old retired woman, lost a substantial

portion of her retirement funds because she trusted Salisbury and

the   Defendants,       who   were    recommended          by    Salisbury.     The

Defendants       obfuscated   the    reality    of   these      investments     and

knowingly betrayed her trust. In doing so, the Defendants reaped



                                        6
  Case
   CASE1:18-cv-00406
         0:18-cv-02209-WMW-HB
                      Document 1 Document
                                  Filed 10/23/18
                                            52 Filed
                                                  Page
                                                     12/19/18
                                                       7 of 75 Page
                                                                PageID
                                                                    7 of #:
                                                                         757




substantial monetary benefits from their acts to the extreme

detriment of Ryan.

                                  PARTIES

     9.   Plaintiff Kathy Ryan (“Ryan”) is an individual residing in

Lahaina, Hawai‘i. She brings her claims against the Defendants in

both her individual capacity and as Trustee of The Brody Family

Trust.

     10. Defendant Christopher S. Salisbury (“Chris Salisbury”

and/or “Salisbury”) is a resident of Midland, Michigan. While serving

as an investment advisor and financial planner to the Plaintiff,

Salisbury was an employee of Defendant Claraphi Advisory Network,

LLC, and National Asset Management, Inc., among other entities.

Upon information and belief, he began working for Claraphi in

approximately April 2013.         At relevant times, while transacting

business as an investment advisor and financial planner to the

Plaintiff, Salisbury operated under the direction and control of

Defendants    Claraphi     Advisory        Network,   LLC,    National    Asset

Management, Inc., Accelerated Estate Planning, LLC, and C.

Salisbury, LLC. Salisbury is and was at relevant times a registered

Investment Adviser Representative with the Securities and Exchange

                                       7
   Case
    CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                       Document 1 Document
                                   Filed 10/23/18
                                             52 Filed
                                                   Page
                                                      12/19/18
                                                        8 of 75 Page
                                                                 PageID
                                                                     8 of #:
                                                                          758




Commission (“SEC”). His CRD# is 3106247. He may be served at his

business address, 7710 Mammoth Pines Dr., Midland, MI 48642-

7959.   Chris Salisbury, C. Salisbury, LLC, and Accelerated Estate

Planning, LLC are referred to collectively in this Complaint as the

“Salisbury Defendants.”

     11. Defendant C. Salisbury, LLC. (“C. Salisbury, LLC”),

Salisbury reported to the SEC that this entity “is my business entity

that all compensation or commissions are paid direct to from

Claraphi, and Accelerated Estate Planning.” Christopher Scott

Salisbury is listed as the registered agent for this Defendant with an

address for service of 24731 Clarington Drive, Laguna Hills,

California, 92653. This Defendant employed Defendant Salisbury

and is liable for its own acts and the acts and omissions of

Defendant Salisbury.

     12. Defendant Accelerated Estate Planning, LLC (“Accelerated

Estate”) (Westminster/Laguna Hills, CA), Salisbury reports to the

SEC that he is the owner and manager of this entity which he

characterizes as a “notary service” that notarizes “documents

prepared by an attorney.” This Defendant may be served at

Legalzoom.com, Inc. c/o Joyce Yi, Sandra Menjivar, or Jessica

                                        8
  Case
   CASE1:18-cv-00406
         0:18-cv-02209-WMW-HB
                      Document 1 Document
                                  Filed 10/23/18
                                            52 Filed
                                                  Page
                                                     12/19/18
                                                       9 of 75 Page
                                                                PageID
                                                                    9 of #:
                                                                         759




Granera 101 N. Brand Blvd. 11th Fl., Glendale, CA 91203. This

Defendant employed Defendant Salisbury and is liable for its own

acts and the acts and omissions of Defendant Salisbury.

     13. Defendant Claraphi Advisory Network, LLC (“Claraphi”) is

registered with the SEC as a Registered Investment Advisor

(IARD#165868) and markets itself as such.               It is organized and

existing under the laws of the State of Washington and is a wholly-

owned subsidiary of Claraphi Capital, LLC. Claraphi may be served

at its main office location, 25401 Cabot Road, Suite 214, Laguna

Hills, CA 92653. Defendant Claraphi employed Defendant Salisbury

and is liable for its own acts and the acts and omissions of

Defendant Salisbury.

     14. National Asset Management, Inc. (“NAM”) is registered with

the SEC as a Registered Investment Advisor (IARD#115927) and

markets itself as such. It has its principal place of business at One

Union Square, 600 University St., Suite 2900, Seattle, WA 98101. At

relevant times, NAM also did business from its office located at 43

Corporate Park, Suite 201, Irvine, California, 92606, and may also be

known as South Coast Wealth Management. Salisbury has reported

to the SEC that he was employed with this Investment Advisor from

                                       9
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      10 of 75 Page
                                                                 PageID
                                                                    10 of#:7510




June 20, 2011 until April 30, 2013. Defendant NAM employed

Defendant Salisbury and is liable for its own acts and the acts and

omissions of Defendant Salisbury.

     15. Upon information and belief, Defendant Michael Diyanni

(“Diyanni”) is an individual residing in California. Diyanni and his

law office, the Law Office of Michael Diyanni Esq., are the current

Trustees for the Kathy Ryan Irrevocable Trust. Diyanni was hired by

Aurora Capital Alliance to draft the Kathy Ryan Irrevocable Trust and

was paid a $12,000 broker’s fee as part of the arrangement with

Defendants Lake Forest and Aurora Capital Alliance. Diyanni may

be served at the address provided on the State Bar of California’s

website, La Jolla Tax, 7825 Fay Ave Ste 200, La Jolla, CA 92037-

4270.

     16. Defendant Lake Forest Bank & Trust Company, N.A.

(“Lake Forest”) is the successor-in-interest to First Insurance

Funding Corporation, a/k/a. First Insurance Funding Corporation of

California (“First Insurance Funding”) which provided the loan to

cover the premiums and brokerage fee. Upon information and belief,

Defendant Lake Forest is a citizen of the State of Illinois and may be

served at its main office location, 727 North Bank Lane, Lake Forest,

                                       10
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      11 of 75 Page
                                                                 PageID
                                                                    11 of#:7511




IL 60045. Documents relating to the Kathy Ryan Irrevocable Trust

identify First Insurance Funding as a Wintrust Company, and upon

information and belief, Defendant Wintrust Life Finance is a division

of Lake Forest. Defendant Lake Forest is liable for its own acts, the

acts and omissions of First Insurance Funding, and the acts and

omissions of Defendants Wintrust, Salisbury and Diyanni.

     17. Upon information and belief, Defendant Wintrust Life

Finance (“Wintrust”) is a division of Lake Forest. It may be served at

its corporate headquarters, 101 Hudson Street, 27th Floor, Jersey

City, NJ 07302. Defendant Wintrust is liable for its own acts and the

acts and omissions of Defendants Salisbury and Diyanni.

     18. Defendant Aurora Capital Alliance (“Aurora Capital”) hired

Diyanni to draft the Kathy Ryan Irrevocable Trust and arranged for

First Insurance Funding (now Lake Forest) and/or Wintrust to

finance the VOYA premiums.             It may be served at its preferred

mailing address, 2650 Camino Del Rio North, Suite 202, San Diego,

CA 92108. Defendant Aurora Capital is liable for its own acts and

the acts and omissions of Defendants Salisbury, Diyanni, Lake

Forest, Wintrust, and/or Alejandro Alberto Bellini.



                                       11
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      12 of 75 Page
                                                                 PageID
                                                                    12 of#:7512




     19. Defendant Security Life of Denver Insurance Company

(“Security Life of Denver”) is a corporation organized and existing

under the laws of the State of Colorado and conducts business in

Hawai‘i. It may be served at its principal office mailing address, 5780

Powers Ferry Road NW, Atlanta, GA 30327. Security Life of Denver

issued the VOYA IUL-Global Choice life insurance policy at issue

herein. Defendant Security Life of Denver is liable for its own acts

and the acts and omissions of Defendants Salisbury, Diyanni,

Alejandro    Alberto    Bellini,    and/or     its   appointed     agents     who

participated in the sale of the policy.

     20. Defendant Alejandro Alberto Bellini (“Bellini”) is the writing

agent for Ryan’s VOYA IUL-Global Choice life insurance policy and

participated in selling the policy to Ryan.            Upon information and

belief, Bellini is employed by and is the founder and/or managing

partner of Aurora Capital. Upon information and belief, Bellini is an

individual residing in California and may be served at the address

provided on the California Department of Insurance’s licensing

database, 16085 San Dieguito Rd # E7 Rancho Santa Fe, CA 92067-

9529.



                                       12
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      13 of 75 Page
                                                                 PageID
                                                                    13 of#:7513




                        JURISDICTION AND VENUE

     21.    Jurisdiction is proper in this Court pursuant to 28 U.S.C.

§ 1332 because diversity of citizenship exists among the parties and

the amount in controversy exceeds $75,000, and all other factual

conditions precedent necessary to empower this Court with subject

matter and personal jurisdiction have been satisfied.

     22. Venue is proper in this Court pursuant to 28 U.S.C. §

1391 because the Defendants are subject to personal jurisdiction in

this district, and a substantial portion of Defendants’ conduct that

forms the basis of this action occurred and continues to occur in

Hawai‘i, including within the boundaries of this district.

                        FACTUAL ALLEGATIONS

     23. The Brody Family Trust was created on February 9, 1993

with Kathy Brody (Plaintiff, whose name is now “Kathy Ryan”) serving

as the Trustee. It was organized under the laws of California. Ryan

is referred to herein, and has suffered damages, both in her

individual capacity and as Trustee of The Brody Family Trust.

     24. After Plaintiff’s first husband passed away in 2002, the

estate planning company which established The Brody Family Trust



                                       13
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      14 of 75 Page
                                                                 PageID
                                                                    14 of#:7514




referred Ryan to Defendant Salisbury for her investment and

financial planning needs.

                     The Annuity Churning Scheme

     25. Early on as Ryan’s financial advisor, Salisbury began

investing Ryan’s money and/or that of The Brody Family Trust into

annuities, among other investments.

     26. The Salisbury Defendants engaged in “churning” or

“twisting” of these annuities by having Ryan surrender certain

annuities and move the money to different annuities with the

promise that any surrender fees would be offset by either bonus

monies or greater earnings of the new product.

     27. Annuities, such as those brokered and/or sold by the

Salisbury Defendants should only be sold to consumers when they

are “suitable” for the consumer’s financial needs, situation, and

goals.

     28. Key considerations for determining whether an annuity is

suitable for a client are the client’s liquidity needs, the length of time

they intend to hold the contract, the client’s risk tolerance, and

whether the product fits in the client’s overall objectives, as well as

consideration of other products held by the client.

                                       14
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      15 of 75 Page
                                                                 PageID
                                                                    15 of#:7515




        29. In his capacity as Ryan’s financial and investment advisor,

Salisbury     understood      that   Ryan        did   not    have      sophisticated

knowledge of investment, financial, and insurance related matters.

        30. The Salisbury Defendants took advantage of the trust

Ryan placed in Salisbury, as well as Ryan’s limited knowledge, by

making      verbal   representations        without       providing       supporting

documentation about the products he was directing Ryan to invest in

or purchase. He routinely presented her with signature pages, rather

than complete documents, which he instructed her to sign but not

date.    Conveniently, Salisbury is also a licensed notary and often

notarized documents that Ryan signed, including those signed

outside of his presence.

        31. Key among the many annuities that Salisbury churned

were     certain   Allianz   annuities,     at    least      two   of   which   were

surrendered at a high loss.

        32. First, on or about December 29, 2009, Ryan was caused to

surrender Allianz Flexible Premium Deferred Annuity Policy with an

Index Benefit bearing policy number XXX 3635 and a policy date of

September 1, 2006.           It is estimated that Ryan surrendered this



                                       15
 Case
  CASE1:18-cv-00406
         0:18-cv-02209-WMW-HB
                     Document 1 Document
                                Filed 10/23/18
                                          52 Filed
                                               Page12/19/18
                                                     16 of 75 Page
                                                                PageID
                                                                   16 of#:7516




annuity at an approximate $200,077.00 loss.                   At the time of

surrender, the annuity was valued at approximately $902,000.00.

     33. Second, on or about November 21, 2014, following the

advice and direction of Salisbury, Ryan was caused to surrender

Allianz Annuity #XXX 7754. This annuity was issued on December

18, 2006.

     34. Other examples of Ryan following the trusted advice and

direction of Salisbury include several Phoenix Personal Income

Annuities.

     a.      On December 9, 2014, Phoenix Personal Income Annuity

             #XXX 5109 was issued with a single premium of

             $24,795.55. That annuity was surrendered on or about

             October 19, 2017 with approximately $3,790.04 in

             surrender charges;

     b.      A few days later, on December 11, 2014, Phoenix Personal

             Income Annuity #XXX 5355 was issued with a single

             premium of $24,800.42, which was surrendered on or

             about October 19, 2017, incurring approximately

             $3,936.86 in surrender charges;



                                      16
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      17 of 75 Page
                                                                 PageID
                                                                    17 of#:7517




     c.        A few days after these two annuities were issued,

               Phoenix Personal Income Annuity #XXX 4609 was

               issued on December 18, 2014 with a single premium of

               $160,319.48. It was surrendered on or about November

               8, 2017 incurring approximately $25,983.85 in

               surrender charges; and

     d.        Finally, on May 4, 2015, Phoenix Personal Income

               Annuity #XXX 8769 was issued with a single premium

               of $700,000 and was surrendered on or about

               November 7, 2017, incurring approximately

               $110,220.74 in surrender charges.

Thus,     Salisbury’s   churning      scheme     cost    Ryan     approximately

$143,931.49 as to these four Phoenix Personal Income Annuities.

     35. Another example of Ryan following the trusted advice and

direction of Salisbury is her purchase and investment in the Fidelity

Premium Deferred Fixed Index Annuity, AdvanceMark Ultra 14,

#XXX 5051 which was issued on February 8, 2015.                    This annuity

was surrendered in or around October 2017. As of the most recent

annual statement, it had an account value of approximately

$453,282.53. The surrender charge was $52,382.80.

                                       17
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      18 of 75 Page
                                                                 PageID
                                                                    18 of#:7518




     36. Yet another example is the American National annuity

#XXX 0431 issued on March 14, 2014 with an initial premium

payment of $737,450.85. Salisbury allowed that annuity to run just

over a year before he had Ryan surrender it in or around April 2015,

incurring approximately $61,028 in surrender charges.

     37. Ryan was also issued a ForeThought Single Premium

Deferred Annuity Contract #XXX 8001, on February 11, 2009, with

an initial premium of $166,949.80. Ryan made several withdrawals

from this annuity while it was in force at Salisbury’s direction. At

the time of surrender on or about November 17, 2014, the annuity

was valued at $146,486.39.             Ryan incurred a surrender fee of

$7,324.32.

     38. Finally, on November 26, 2007, Ryan was issued a North

American Company Individual Flexible Premium Deferred Annuity

#XXX 2105 with an initial premium of $276,745.13. Ryan paid an

additional premium of $598,595.71 on or about April 27, 2012. The

annuity was surrendered for $737,450.85 on or about January 29,

2014. The gross amount at the time of surrender was $825,656.79.

Ryan incurred a surrender charge of $111,463.67 with an interest



                                       18
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      19 of 75 Page
                                                                 PageID
                                                                    19 of#:7519




adjustment of $23,257.73; in other words, Ryan suffered a net loss of

$88,205.94.

     39. The annuity transactions mentioned above in Paragraphs

31–38 are not intended to serve as an exhaustive list of every annuity

or investment that Salisbury churned to Ryan’s detriment. Yet, these

annuities alone cost Ryan approximately $576,207.28 in surrender

charges which would not have occurred but for Salisbury’s wrongful

acts. Salisbury’s conduct of churning annuities owned by Ryan

and/or The Brody Family Trust was ongoing during his relationship

as Ryan’s financial and investment advisor.

     40. Over the course of all the annuity transactions, and with

respect to each, Salisbury told Ryan that the surrender of the

annuity was in her best interest and explained that any surrender

charge incurred was worth incurring to better position the funds in

the replacement annuity.

     41. The financial planning and investment advice provided by

Salisbury in connection with the annuities and other investments

was fraudulent, in violation of the Hawai‘i Unfair and Deceptive Acts

or Practices Act, in violation of the Hawai‘i Securities Act, and

constituted a breach of his fiduciary duties.

                                       19
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      20 of 75 Page
                                                                 PageID
                                                                    20 of#:7520




     42. The Salisbury Defendants, NAM, and Claraphi authorized

Salisbury’s actions and are liable for those actions under the

doctrines of respondeat superior and vicarious liability.                   Those

Defendants also have controlling person liability, liability for failing to

supervise Salisbury, and are further liable in their own right as set

out herein.

                       THE INSURANCE POLICIES

     43. At the advice of Salisbury, Ryan was issued a $1,000,000

Flexible Premium Universal Life Insurance Policy from Columbus Life

Insurance Company valued at $1,000,000.                   The Policy had an

effective date of May 20, 2004. Planned premiums were $16,881.12

annually.

     44. Shortly thereafter, on October 6, 2004, Ryan was also

issued a Lincoln Benefit Flexible Premium Variable Life Insurance

Policy at the advice of Salisbury. This policy carried a death benefit

of $5,066,782. The planned annual payment was $279,731. In or

around 2008, Salisbury reduced the death benefit to $500,000, and

the policy was surrendered on October 7, 2013.

     45. The Columbus policy was cancelled in or around April

2016 and replaced by a $2,500,000 VOYA IUL-Global Choice Policy

                                       20
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      21 of 75 Page
                                                                 PageID
                                                                    21 of#:7521




issued by Defendant Security Life of Denver and subject to a complex

financing arrangement concocted and carried out by Defendants

Salisbury, Claraphi, Diyanni, Aurora Capital, Lake Forest, Wintrust,

and Bellini.

     46. The VOYA policy was sold to Ryan as a product that would

fund itself. As such, Ryan was advised by Salisbury that she would

never need to personally make premium payments on the policy by

virtue of the design of the premium financing arrangement he,

Claraphi, Diyanni, Aurora Capital, Lake Forest,                  Wintrust, and

Bellini had orchestrated.

     47. Like annuities, high dollar or “large case” life insurance

policies should only be sold to consumers when they are “suitable”

for the consumer’s financial needs, situation, and goals. Moreover,

premium financing arrangements for such policies should also be

used only when suitable, and in particular, only when the insured

can afford to pay the premiums without financing them.

     48. Ryan expressed concerns about the value of the policy to

Salisbury. Salisbury informed her that the policy was designed to

assist her children in paying taxes after she died. Salisbury did not



                                       21
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      22 of 75 Page
                                                                 PageID
                                                                    22 of#:7522




inform her, however, that very little, if any, of her net worth would be

subject to estate taxes at the time the VOYA policy was purchased.

     49. Upon information and belief, Salisbury misrepresented

Ryan’s net worth on the application for the VOYA policy.

     50. The VOYA policy was not suitable for Ryan and neither

was the premium financing arrangement. Ryan did not need the life

insurance and, even if she did, she lacked the liquid assets to

properly fund the policy. The Salisbury Defendants, Diyanni, Aurora

Capital, Lake Forest, Wintrust, and Bellini knew this but induced

Ryan to enter into both transactions knowing it would be to her

detriment.

     51. As a part of this scheme, a trust agreement was created on

March 26, 2016 by a lawyer chosen by Salisbury that Ryan had

never met, Michael Diyanni. Upon information and belief, Diyanni

handles some tax matters but specializes primarily in personal injury

and DUI/DWI cases.

     52. According to a disclosure from his law office, Diyanni was

also hired by Defendant Aurora Capital Alliance to draft “an

Irrevocable Trust that would meet both the standards for the

financial institution and life insurance carrier.”              In addition to

                                       22
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      23 of 75 Page
                                                                 PageID
                                                                    23 of#:7523




drafting the trust, Diyanni and The Law Office of Michael Diyanni

would also serve as the Trustee of the Kathy Ryan Irrevocable Trust.

     53. On April 5, 2016, the VOYA IUL-Global Choice Policy was

issued by Defendant Security Life of Denver. The annual scheduled

premium was $160,000, which was well over the minimum monthly

premium of $3,072.22 to maintain the policy.

     54. On       April   12,   2016,     First   Insurance     Funding      (now

Defendant Lake Forest) issued its proposal of a $172,000 initial loan

amount. That amount included the $12,000 broker’s fee that was

paid to Diyanni. The $12,000 broker’s fee is substantially in excess

of the commissions normally paid to brokers or agents or attorneys

for similar services.

     55. Thereafter, Diyanni assigned the VOYA policy as collateral

to First Insurance Funding (now Defendant Lake Forest).

     56. Ryan was also required to assign her Allianz Annual Fixed

Index Annuity #XXX 9437 as collateral. Ryan was told by Salisbury

and Diyanni that the assignment would be released after seven

years.

     57. However, the assignment was fraudulently procured by

Salisbury and Diyanni as it is dated and notarized in Orange County,

                                        23
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      24 of 75 Page
                                                                 PageID
                                                                    24 of#:7524




California when Ryan was not on the U.S. Mainland and could not

have signed the document.

     58. During and after the sale of the policy, as Trustee of the

ILIT, Diyanni failed to perform his fiduciary duties to determine the

appropriateness of replacing the Columbus Life policy or the

suitability of the life insurance policy.          Further, Diyanni did not

properly assess the negative consequences of the premium financing

arrangement, the selection and assignment of collateral, and/or the

funding of premiums outside of the premium financing arrangement.

In short, the VOYA policy should have never been purchased.

     59. A year later, Diyanni and Ryan were advised that the Note

issued by First Insurance Funding (now Defendant Lake Forest) was

in default for failure to make the interest payment of $8,642.25, and

to make the premium payment of $163,500, as well as to provide the

requisite collateral.

     60. In response, Ryan contacted both VOYA and Salisbury. A

VOYA representative stated the company could only speak with

Diyanni as he was the “Owner” of the policy. When Ryan spoke to

Salisbury, he told her First Insurance Funding was mistaken, but

later reversed course and instructed Ryan to wire $37,000 to First

                                       24
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      25 of 75 Page
                                                                 PageID
                                                                    25 of#:7525




Insurance Funding and Defendant Lake Forest in order to secure the

loan.    Ryan wired this money but never received a receipt for her

transaction.

        61. Despite being told by Salisbury that Ryan would never

have to personally pay premiums on the VOYA policy and that the

policy would fund itself, she was also recently advised by Defendant

Aurora Capital in or around March 2018 that the action items on her

life    insurance    premium       finance     arrangement        included        an

outstanding interest payment of $24,545.82 and a signed, dated

Guarantors Acknowledgment and Certification Additional Collateral

of $60,639.55.

        62. Ryan was harmed by the purchase of the VOYA policy and

the premium financing arrangement (as well as the numerous other

investments that the Salisbury Defendants placed her in) because it

was an unsuitable financial product in light of the excessive death

benefit and premiums exceeding her ability to pay, which was known

to Defendants at the time they initiated and/or approved the

transaction.

        63. The sale of the policy and premium financing arrangement

were part of a fraudulent and deceptive scheme carried out by the

                                       25
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      26 of 75 Page
                                                                 PageID
                                                                    26 of#:7526




Defendants working in concert with one another. Their acts were in

violation of the Hawai‘i Unfair and Deceptive Trade Practices Act, the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), and

Hawai‘i’s racketeering statute. Among other allegations set out

herein, the Salisbury Defendants, Diyanni, NAM, and Claraphi’s

actions were also fraudulent, in breach of their fiduciary duties, and,

as to the Salisbury Defendants, NAM, and Claraphi, constituted a

violation of the Hawai‘i Securities Act.

                     FIRST CAUSE OF ACTION
  (Violation of the Unfair and Deceptive Acts or Trade Practices
    Act, HAW. REV. STAT. §§ 480-1, et. seq. as to all Defendants)

     64. Ryan adopts, re-alleges and incorporates herein each and

every allegation in the preceding paragraphs, as though fully set

forth herein.

     65. By reason of the conduct and scheme described herein,

Defendants have engaged in deceptive and unfair acts and practices

within the meaning of HAW. REV. STAT. §§ 480-1, et. seq.

     66. The actions of Defendants constitute willful, malicious and

egregious violations of HAW. REV. STAT. §480-2, which provides in

relevant part: “Unfair methods of competition and unfair or deceptive



                                       26
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      27 of 75 Page
                                                                 PageID
                                                                    27 of#:7527




acts or practices in the conduct of any trade or commerce are

unlawful.”

     67. The Salisbury Defendants, NAM, and Claraphi engaged in

unfair and deceptive acts and practices by the use and employment

of deception, fraud, false pretenses, misrepresentation, concealment,

suppression, and omission of material facts.                Specifically, while

employed by Claraphi and/or NAM, Defendant Salisbury falsely

represented the value of churning Ryan’s annuities. While employed

by Claraphi, Salisbury represented that establishing the ILIT,

purchase     of   the   VOYA      policy,   and    the    premium      financing

arrangement was in Ryan’s best interest. In this capacity, Defendant

Salisbury also concealed substantial information from Ryan by

sending her only signature pages, withholding documents, and

providing little to no information about the transactions that he

performed on Ryan’s behalf, all while maintaining Ryan’s trust.

     68. The Salisbury Defendants, NAM, and Claraphi deceived

Ryan into purchasing various annuities and surrendering said

annuities at high surrender charges by failing to provide Ryan with

full disclosures or documentation related to the annuities and falsely

representing that surrender of the annuities was in Ryan’s best

                                       27
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      28 of 75 Page
                                                                 PageID
                                                                    28 of#:7528




interest, i.e. claiming that the annuities were being surrendered for a

better product and that the surrender charges would be offset by the

new annuity.

     69. The Salisbury Defendants, NAM, and Claraphi failed to

provide reasonably adequate information about the conflicts of

interest that existed among each of them and Ryan, the actual costs

associated with the annuities described herein, or the VOYA policy,

and failed to provide information about the inherent risks and

minimal benefits of the annuities described herein or the VOYA

policy.

     70. During the sale of the policy and after the sale, as Trustee

of the ILIT, Diyanni concealed the fact that he had failed to perform

his fiduciary duties to make an appropriate determination of the

appropriateness of replacing the Columbus Life policy, or of the

suitability of the life insurance policy, or the premium financing

arrangement, or the selection and assignment of collateral, and/or

the funding of premiums outside of the premium financing

arrangement. Diyanni also concealed the fact that he was acting with

a conflict of interest and was engaging in self-dealing with respect to

his activities related to Ryan.

                                       28
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      29 of 75 Page
                                                                 PageID
                                                                    29 of#:7529




       71.   During the sale of the policy, Bellini concealed the fact

that he was acting with a conflict of interest and was engaging in

self-dealing with respect to his activities related to Ryan as, upon

information and belief, he was employed by Aurora Capital and stood

to benefit from the transaction. In his capacity as a sales agent for

Security Life of Denver, Bellini also failed to make an appropriate

determination about the suitability of the VOYA life insurance policy.

       72. Likewise, the other Defendants engaged in unfair and

deceptive acts and practices by the use and employment of

deception, fraud, false pretenses, misrepresentation, concealment,

suppression, and omission of material facts. These acts and

practices include, but are not limited to:

  a.         Defendant Aurora Capital engaging Defendant Diyanni to

             draft and serve as Trustee of the Kathy Ryan Irrevocable

             Trust at an excessive broker’s fee of $12,000;

  b.         Defendants Security Life of Denver and Bellini issuing

             Ryan’s life insurance policy with an excessive death

             benefit that did not correspond to her net worth and for

             which she could not afford;



                                       29
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      30 of 75 Page
                                                                 PageID
                                                                    30 of#:7530




  c.        Defendant Salisbury misrepresenting Ryan’s net worth

            on the application for the VOYA life insurance policy;

  d.        Defendant Diyanni drafting an illusory trust designed for

            his own financial benefit and that of the other

            Defendants;

  e.        Defendant Diyanni charging an excessive broker’s fee;

            and

  f.        Defendants Diyanni and Salisbury requiring Ryan to sign

            an agreement purportedly releasing Diyanni from liability

            for the legal services he rendered.

       73. Defendants committed acts of unfair and deceptive trade

            practices by selling and arranging the financing of the

unsuitable VOYA life insurance policy. The arrangement was

inherently unfair or deceptive because it:

  a.        contained hidden charges, changing terms, and

            undisclosed expenses and risks; and

  b.        was unnecessarily complex in its terms to the point that

            no reasonable senior citizen could understand the risks

            and benefits of the product.



                                       30
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      31 of 75 Page
                                                                 PageID
                                                                    31 of#:7531




     74. The representations made by Defendants were designed to

be deceptive in order to induce Ryan to enter financial transactions

with Defendants as set out herein.

     75. The ultimate goal of the above conduct was to increase

Defendants’ profits at the expense of Ryan.

     76. Defendants’ actions are in violation of HAW. REV. STAT. §§

480-1, et. seq. and are continuing in nature as the financial

arrangement to procure and fund the VOYA policy is still in effect.

     77. Pursuant to HAW. REV. STAT. § 480-12, the VOYA policy and

the contracts associated with the funding of the VOYA policy,

including any and all funding agreements with Defendants Lake

Forest, Wintrust, and/or Aurora Capital and the release agreement

with Defendant Diyanni, should be voided as violating HAW. REV.

STAT. CHAPTER 480.

     78. In light of the foregoing, Ryan seeks treble or punitive

damages, attorney’s fees, and costs in accordance with HAW. REV.

STAT. §§ 480-13 and/or 480-13.5 in addition to compensatory

damages and any such other further relief as this Court deems just

and proper, including rescission of the contracts associated with the



                                       31
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      32 of 75 Page
                                                                 PageID
                                                                    32 of#:7532




funding of the VOYA policy, rescission of the VOYA policy, and a

refund of premiums plus interest.

                   SECOND CAUSE OF ACTION
    (Violation of HAW. REV. STAT. § 480-2 (Suitability) as to all
                           Defendants)

     79. Plaintiff adopts, re-alleges and incorporates herein each

and every allegation in the preceding paragraphs, as though fully set

forth herein.

     80. Each of the Defendants committed acts of unfair and

deceptive trade practices as defined by the Hawai‘i Unfair and

Deceptive Trade Practices Act, HAW. REV. STAT. §§ 480-1, et. seq., as

set out herein, by selling Ryan the VOYA policy and setting up the

financing arrangement, both of which were unsuitable for her and

The Brody Family Trust’s insurance and financial needs.

     81. Defendants’ actions are in violation of HAW. REV. STAT. §§

480-1, et. seq. and are continuing in nature in that the financial

arrangement to procure and fund the VOYA policy is still in effect.

     82. In light of the foregoing, Plaintiff seeks treble or punitive

damages, attorney’s fees, and costs in accordance with HAW. REV.

STAT. §§ 480-13 and/or 480-13.5 in addition to compensatory

damages and any such other further relief as this Court deems just

                                       32
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      33 of 75 Page
                                                                 PageID
                                                                    33 of#:7533




and proper, including rescission of the contracts associated with the

funding of the VOYA policy, rescission of the VOYA policy, and a

refund of premiums plus interest.

                        THIRD CAUSE OF ACTION
                    (Elder Abuse as to all Defendants)

       83. Plaintiff adopts, re-alleges and incorporates herein each

and every allegation in the preceding paragraphs, as though fully set

forth herein.

       84. At the time the ILIT was established and the VOYA IUL-

Global Choice Insurance Policy was issued, Ryan was 65 years of age

and considered an “Elder” within the meaning of HAW. REV. STAT. §

480-13.5, which provides that “‘elder’ means a consumer who is

sixty-two years of age or older.”

       85. Ryan was also considered an “Elder” within the meaning of

§ 480-13.5 at the time that Defendant Salisbury surrendered several

of her annuities, including but not limited to:

  a.        Allianz Flexible Premium Deferred Annuity Policy with an

            Index Benefit, #XXX 3635, surrendered on or about

            December 29, 2009;




                                       33
Case
 CASE1:18-cv-00406
        0:18-cv-02209-WMW-HB
                    Document 1 Document
                               Filed 10/23/18
                                         52 Filed
                                              Page12/19/18
                                                    34 of 75 Page
                                                               PageID
                                                                  34 of#:7534




b.        North American Company Individual Flexible Premium

          Deferred Annuity ##XXX 2105 surrendered on or about

          January 29, 2014;

c.        ForeThought Single Premium Deferred Annuity Contract

          # XXX 8001 surrendered on or about November 17,

          2014;

d.        Allianz Annuity #XXX 7754 surrendered on or about

          November 21, 2014;

e.        American National Annuity #XXX 0431 surrendered in or

          around April 2015;

f.        Fidelity Premium Deferred Fixed Index Annuity,

          AdvanceMark Ultra 14 #XXX 5051, surrendered in or

          around October 2017;

g.        Phoenix Personal Income Annuity #XXX 5109

          surrendered on or about October 19, 2017;

h.        Phoenix Personal Income Annuity #XXX 5355

          surrendered on or about October 19, 2017;

i.        Phoenix Personal Income Annuity #XXX 8769

          surrendered on or about November 7, 2017; and



                                     34
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      35 of 75 Page
                                                                 PageID
                                                                    35 of#:7535




  j.        Phoenix Personal Income Annuity #XXX 4609

            surrendered on or about November 8, 2017.

       86. Defendants’ actions are in violation of the Unfair and

Deceptive Acts or Practices Act, Haw. Rev. Stat. §§ 480-1, et. seq., as

set out herein in Paragraphs 64–82 and were directed toward,

targeted, and/or injured the elderly Plaintiff with respect to all

transactions taking place on or after her 62nd birthday in 2012.

       87. With respect to the VOYA policy, Defendants knew that

Ryan was an elder; knew Ryan did not have the financial means to

fund the life insurance policy on her own; and acted in willful

disregard of Ryan’s rights.

       88. With respect to the annuity churning scheme, the

Salisbury Defendants, NAM, and Claraphi acted in willful disregard

of Ryan’s rights.       Because of his special relationship to Ryan,

Salisbury knew that Ryan had limited knowledge of the financial

industry and had limited understanding of the transactions that

Salisbury brokered on her behalf.              Despite this knowledge and

knowing that his acts were directed towards an elder, Salisbury

willfully took advantage of Ryan by buying and selling annuities on

Ryan’s behalf that caused her to incur substantial surrender

                                       35
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      36 of 75 Page
                                                                 PageID
                                                                    36 of#:7536




charges.     Defendants NAM and Claraphi authorized Salisbury’s

actions and benefited thereby.

     89. Defendants’ actions in violation of HAW. REV. STAT. §§ 480-

1, et. seq. are continuing in nature in that the financial arrangement

to procure and fund the VOYA policy is still in effect.

     90. Because Defendants’ actions were directed toward an

elderly Plaintiff, Ryan seeks the higher civil penalty afforded by HAW.

REV. STAT. § 480-13.5 for Defendants’ violations of § 480-2 in

addition to compensatory and punitive damages and any such other

further relief as this Court deems just and proper, including

rescission of the contracts associated with the funding of the VOYA

policy, rescission of the VOYA policy, and a refund of premiums plus

interest.

                  FOURTH CAUSE OF ACTION
  (Fraudulent Suppression as to the Salisbury Defendants, NAM
                         and Claraphi)

     91. Plaintiff adopts, re-alleges and incorporates herein each

and every allegation in the preceding paragraphs, as though fully set

forth herein.

     92. As Ryan’s financial advisor, Defendant Salisbury and his

employers, the Salisbury Defendants, NAM, and Claraphi, were

                                       36
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      37 of 75 Page
                                                                 PageID
                                                                    37 of#:7537




under a duty to disclose certain material facts to Ryan regarding the

financial transactions performed on Ryan’s behalf.

       93. The Salisbury Defendants, NAM, and Claraphi suppressed

the truth and failed to disclose pertinent and material facts,

including but not limited to:

  a.        the substantial commissions the Salisbury Defendants,

            NAM,     and    Claraphi      earned     from    churning      Ryan’s

            annuities;

  b.        the risks associated with churning annuities;

  c.        that Ryan was victim of a churning scheme;

  d.        the conflicts of interest existing between the seller of the

            annuities (the Salisbury Defendants, NAM, and Claraphi)

            and the purchaser (Ryan), i.e. that the primary purpose

            for recommending the annuities in question was to

            generate commissions and profits for the Salisbury

            Defendants, NAM, and Claraphi and that the conflicts

            of interests were detrimental to Ryan;

  e.        the unsuitability of the VOYA policy for Ryan’s financial

            needs;

  f.        the unsuitability of replacing the Columbus Life policy;

                                       37
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      38 of 75 Page
                                                                 PageID
                                                                    38 of#:7538




  g.        the risks associated with the funding arrangement of the

            VOYA policy;

  h.        that neither the VOYA policy nor the annuities were

            superior to other current and/or available investment

            options;

  i.        that neither the VOYA policy nor the annuities were as

            represented;

  j.        that the VOYA policy and the annuities were flawed in

            design and/or were not being properly managed for the

            benefit of Ryan; and

  k.        that the features and controls of the funding

            arrangement associated with the VOYA policy and the

            annuities were being manipulated to the detriment of the

            Ryan.

       94. Ryan did not know the truth and did not have the material

facts necessary to make an informed decision regarding the financial

transactions for which the Salisbury Defendants, NAM, and Claraphi

brokered on Ryan’s behalf.

       95. Had Ryan known the truth, she would not have acted to

her detriment by surrendering several of her annuities at high

                                       38
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      39 of 75 Page
                                                                 PageID
                                                                    39 of#:7539




surrender charges in exchange for other annuities nor would she

have purchased a life insurance policy greatly exceeding her needs

and financial ability to pay. Ryan has suffered considerable losses.

      96. The       Salisbury     Defendants,       NAM,      and     Claraphi’s

aforementioned suppression was intentional, and if not intentional,

the Salisbury Defendants, NAM, and Claraphi recklessly suppressed

the truth.

      97. The Salisbury Defendants, NAM, and Claraphi intended to

cause damage to Ryan and to conceal their wrongdoing from her by

fraudulently suppressing material facts from her.                The Salisbury

Defendants, NAM, and Claraphi’s conduct was therefore malicious,

and the Salisbury Defendants, NAM, and Claraphi are also guilty of

oppression in that their systematic acts of fraud subjected Ryan to

cruel and unjust hardship in conscious disregard of her rights. Ryan

is therefore entitled to punitive or exemplary damages. As a direct

and proximate result of the Salisbury Defendants, NAM, and

Claraphi’s conduct, Ryan has been damaged in an amount to be

determined at trial.

///

///

                                       39
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      40 of 75 Page
                                                                 PageID
                                                                    40 of#:7540




                   FIFTH CAUSE OF ACTION
 (Fraudulent Misrepresentation as to the Salisbury Defendants,
                  Diyanni, NAM and Claraphi)

       98. Plaintiff adopts, re-alleges and incorporates herein each

and every allegation in the preceding paragraphs, as though fully set

forth herein.

       99. The Salisbury Defendants, NAM, and Claraphi, while

serving as Ryan’s investment advisor, and Diyanni, while acting as

Trustee of the ILIT, misrepresented pertinent and material facts,

including but not limited to:

  a.        representing to Ryan that she would never have to

            personally pay any premiums with respect to the VOYA

            policy and that the policy would be funded through the

            premium financing arrangement and would ultimately

            fund itself;

  b.        representing to Ryan that the VOYA policy would be

            adequately and completely funded in seven years and her

            Allianz annuity would then be released as collateral;

  c.        representing to Ryan that she needed the VOYA policy for

            her family to pay taxes after she died;

                                       40
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      41 of 75 Page
                                                                 PageID
                                                                    41 of#:7541




  d.        representing to Ryan that the VOYA policy was suitable

            for her financial needs;

  e.        representing that the premium financing arrangement

            was suitable for Ryan; and

  f.        (as to the Salisbury Defendants, NAM, and Claraphi)

            representing to Ryan that the high surrender charges

            associated with her surrendered annuities would be

            offset by the newer annuities.

       100. These representations were false, and the Salisbury

Defendants, Diyanni, NAM, and Claraphi knew these representations

were false.

       101. The Salisbury Defendants, Diyanni, NAM, and Claraphi

intended to deceive Ryan so they could financially benefit from the

transactions described herein. The Salisbury Defendants, NAM, and

Claraphi intended for Ryan to act upon the misrepresentations and

false information given by them so that Ryan would surrender her

annuities     for   newer    annuities      that   provided     the    Salisbury

Defendants, NAM, and Claraphi with substantial commissions. The

Salisbury Defendants, Diyanni, NAM, and Claraphi also intended for

Ryan to act upon the misrepresentations and false information given

                                       41
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      42 of 75 Page
                                                                 PageID
                                                                    42 of#:7542




by them to induce Ryan to enter into the ILIT and premium financing

arrangement to purchase the VOYA policy for their own personal

gain.

        102. The Salisbury Defendants, Diyanni, NAM, and Claraphi’s

wrongful conduct proximately caused injury to Ryan in that she

detrimentally relied on these misrepresentations and incurred

substantial financial losses.

        103. The Salisbury Defendants, Diyanni, NAM, and Claraphi

intended to cause damage to Ryan by fraudulently misrepresenting

material facts to her. The Salisbury Defendants, Diyanni, NAM, and

Claraphi’s conduct was therefore malicious, and the Salisbury

Defendants,     Diyanni,     NAM,     and    Claraphi     are   also   guilty     of

oppression in that their systematic acts of fraud subjected Ryan to

cruel and unjust hardship in conscious disregard of her rights. Ryan

is therefore entitled to punitive or exemplary damages. As a direct

and proximate result of the Salisbury Defendants, Diyanni, NAM,

and Claraphi’s conduct, Ryan has been damaged in an amount to be

determined at trial.

///

///

                                       42
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      43 of 75 Page
                                                                 PageID
                                                                    43 of#:7543




                    SIXTH CAUSE OF ACTION
 (Breach of Fiduciary Duty as to the Salisbury Defendants, NAM,
                      Claraphi and Diyanni)

     104. Plaintiff adopts, re-alleges and incorporates herein each

and every allegation in the preceding paragraphs, as though fully set

forth herein.

     105. Ryan trusted and relied upon the Salisbury Defendants,

NAM, and Claraphi to advise her in making and managing her

investments, protecting her assets and/or entering into insurance

transactions.    As fiduciaries, the Salisbury Defendants, NAM, and

Claraphi    owed    to   Ryan     duties    including:    (1)   to   recommend

investments only after becoming sufficiently informed as to their

nature, price, and financial prognosis, (2) to inform Ryan of the risks

involved in purchasing particular securities, (3) to refrain from self-

dealing, (4) to not misrepresent any material fact, (5) to adequately

and forthrightly explain the potential risks of the investments, and

(6) to act in Ryan’s best interests.

     106. In documents ultimately provided to Ryan, the Salisbury

Defendants, and Claraphi also identify duties and responsibilities of

Claraphi (and those who control and/or act on behalf of Claraphi),



                                       43
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      44 of 75 Page
                                                                 PageID
                                                                    44 of#:7544




which have been breached by the Salisbury Defendants, and/or

Claraphi, including but not limited to:

  a.        Defendants Claraphi and/or Salisbury were required to

            send statements monthly if there was activity in the

            account, and if not, to send statements quarterly. See

            Claraphi Advisory Network, LLC Brochure (March 15,

            2018) at p. 27, attached as Exhibit A. Ryan often did not

            receive any documentation from Defendants Claraphi or

            Salisbury regarding her account.

  b.        Defendant Claraphi represented that it did not receive

            sales commissions or special compensation for its services

            or recommendations. See id. at p. 4. As set out herein,

            this is untrue as both Defendant Claraphi and its

            employee, Salisbury, received commissions from the

            annuity churning scheme.

  c.        Defendant Claraphi represented that it generally does not

            permit front-end or back-end load variable annuities to be

            purchased in its advisory program, or any other class of

            annuities with high trail fees. See id. at p. 12. These

            types of annuities may only be transferred into a Claraphi

                                       44
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      45 of 75 Page
                                                                 PageID
                                                                    45 of#:7545




            account if certain requirements are met. Yet, Claraphi

            permitted several of these types of annuities to be sold and

            surrendered at a high cost to Ryan.

  d.        Defendant Claraphi represented that it adopted a Code of

            Ethics for all supervised persons of its firm “describing its

            high standard of business conduct, and fiduciary duty to

            its clients.” Id. at p. 21. Upon information and belief,

            Defendant Salisbury is in breach of this Code of Ethics,

            which Defendant Claraphi failed to enforce.

  e.        Acknowledging that Defendant Claraphi “may receive

            benefits from relationships with recommended custodians

            and their affiliates,” Claraphi still must, “[a]s part of its

            fiduciary duty to clients, . . . put the interests of its clients

            first.” Id. at p. 23. As set out herein, Defendants Claraphi

            and Salisbury greatly failed in this respect to put the

            interests of Ryan above their own.

       107. Salisbury, and his companies, acted as Ryan’s financial

planner and investment advisor, as well as estate planning specialist

and therefore assumed fiduciary duties to act on behalf of and in

Ryan’s best interests. The Salisbury Defendants, NAM, and Claraphi

                                       45
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      46 of 75 Page
                                                                 PageID
                                                                    46 of#:7546




owed Ryan the duties of loyalty, honesty, fidelity, trust, and due care

in their fiduciary obligations.

        108. The Salisbury Defendants, NAM, and Claraphi violated

their fiduciary duties in multiple ways and at different times by, inter

alia:

   a.       unreasonably and in bad faith, refusing to give sufficient

            consideration to Ryan’s welfare rather than their own

            financial interests;

   b.       churning Ryan’s annuities;

   c.       failing to fully disclose the true characteristics of the

            annuities sold to Ryan, including the consequences of

            surrendering Ryan’s annuities;

   d.       failing to fully disclose the true characteristics and nature

            of the premium funding arrangement and the VOYA policy

            to Ryan;

   e.       misrepresenting Ryan’s net worth on the application for

            the VOYA policy;

   f.       providing Ryan with incomplete information on financial

            transactions, including failing to provide Ryan with

            complete documentation on said transactions; and

                                       46
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      47 of 75 Page
                                                                 PageID
                                                                    47 of#:7547




  g.        requiring    Ryan      to   sign    but    not    date    incomplete

            applications for financial transactions and notarizing said

            documents outside of Ryan’s presence.

       109. Defendant Diyanni violated his fiduciary duty in multiple

ways and at different times by, inter alia:

  a.        failing to perform his fiduciary duties to make an

            appropriate     determination      of     the   appropriateness       of

            replacing the Columbus Life policy;

  b.        failing to determine the suitability of the VOYA life

            insurance policy;

  c.        failing to determine the suitability of the premium

            financing arrangement and/or to negotiate more favorable

            terms;

  d.        putting Ryan’s funds and collateral at unnecessary risk;

  e.        acting with and concealing a conflict of interest;

  f.        engaging in self-dealing with respect to his activities

            related to the Ryan; and/or

  g.        charging an excessive fee and/or by failing to render

            adequate services commensurate with the fee charged.



                                        47
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      48 of 75 Page
                                                                 PageID
                                                                    48 of#:7548




     110. As described herein, the Salisbury Defendants, NAM,

Claraphi and Diyanni recklessly or knowingly breached their

fiduciary duties by orchestrating, devising, carrying out, participating

in, and/or failing to prevent, terminate, or timely correct the

wrongdoing alleged herein.

     111. Each of these violations was achieved because the

Salisbury    Defendants,      NAM,     Claraphi      and    Diyanni     willingly,

knowingly, and/or with recklessness sought to gain their own

financial advantage to the disadvantage of Ryan.

     112. As a direct and proximate result of the Salisbury

Defendants, NAM, Claraphi and Diyanni’s violations of their fiduciary

duties, Ryan has been injured, and suffered and continues to suffer

economic and non-economic losses, all in an amount to be

determined at trial.

     113. In addition, the wrongful acts of the Salisbury Defendants,

NAM, Claraphi and Diyanni were done maliciously, oppressively, and

with the intent to mislead and defraud. Ryan is therefore entitled to

punitive or exemplary damages. As a direct and proximate result of

the Salisbury Defendants, NAM, Claraphi and Diyanni’s conduct,

Ryan has been damaged in an amount to be determined at trial.

                                       48
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      49 of 75 Page
                                                                 PageID
                                                                    49 of#:7549




                   SEVENTH CAUSE OF ACTION
  (Vicarious Liability / Respondeat Superior as to the Salisbury
    Defendants, NAM, Claraphi, Diyanni, Aurora Capital, Lake
      Forest, Wintrust, Security Life of Denver, and Bellini)

     114. Plaintiff adopts, re-alleges and incorporates herein each

and every allegation in the preceding paragraphs, as though fully set

forth herein.

     115. At all times, Defendant Salisbury acted within the scope

of, and in the course of his employment with, or under the direction

and control of the other Defendants who retained the right to control,

direct, and/or manage, including but not limited to the Salisbury

Defendants, NAM, Claraphi, Aurora Capital, Lake Forest, Wintrust,

and Security Life of Denver.         These other Defendants knew of and

authorized      Salisbury’s     position     as    an    investment       advisor

representative and appointed agent with the ability and authority to

sell the annuities and life insurance policies in question, and to

orchestrate the premium financing arrangement.                Therefore, under

the doctrines of vicarious liability and respondeat superior the

Salisbury Defendants, NAM, Claraphi, Aurora Capital, Lake Forest,

Wintrust, and Security Life of Denver are liable for the wrongful acts




                                       49
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      50 of 75 Page
                                                                 PageID
                                                                    50 of#:7550




committed by those under their control, direction, or management as

set forth herein.

       116. At all times, Defendant Diyanni acted under the direction

and control of the other Defendants who retained the right to control,

direct, and/or manage, including, but not limited to, Defendants

Lake Forest, Wintrust, Aurora Capital, and/or Security Life of

Denver. These other Defendants knew of and authorized Diyanni’s

position as an appointed agent with the ability and authority to serve

as Trustee to the ILIT and to engage in the premium financing

arrangement.      Therefore, under the doctrines of vicarious liability

and respondeat superior, Defendants Lake Forest, Wintrust, Aurora

Capital, and/or Security Life of Denver are liable for the wrongful

acts   committed      by   those    under     their   control,    direction,      or

management as set forth herein.

       117. At all times, Defendant Bellini acted within the scope of,

and in the course of his employment with, or under the direction and

control of Security Life of Denver and/or Aurora Capital who retained

the right to control, direct, and/or manage.           Security Life of Denver

and/or Aurora Capital knew of and authorized Bellini’s position as a

life insurance sales agent with the ability and authority to sell the life

                                       50
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      51 of 75 Page
                                                                 PageID
                                                                    51 of#:7551




insurance policy in question, and to engage in the premium financing

arrangement.      Therefore, under the doctrines of vicarious liability

and respondeat superior, Defendants Security Life of Denver and/or

Aurora Capital are liable for the wrongful acts committed by those

under their control, direction, or management as set forth herein.

     118. Ryan suffered damages as a result and is entitled to

damages and such other relief as the Court may deem appropriate.

                    EIGHTH CAUSE OF ACTION
   (Violations of the Hawai‘i Securities Act as to the Salisbury
                  Defendants, NAM, and Claraphi)

     119. Plaintiff adopts, re-alleges and incorporates herein the

allegations in the preceding paragraphs, as though fully set forth

herein.

     120. As     described,     the   Salisbury     Defendants,      NAM,     and

Claraphi advised Ryan to forego suitable investments in securities,

and to instead surrender various annuities at high surrender charges

for other annuities bearing similar surrender charges. The Salisbury

Defendants, NAM, and Claraphi also advised Ryan to forego suitable

investments in securities for the VOYA policy and to enter into the

premium financing arrangement. The Salisbury Defendants, NAM,

and Claraphi also received, directly or indirectly, consideration from

                                       51
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      52 of 75 Page
                                                                 PageID
                                                                    52 of#:7552




Ryan for providing investment advice.             The Salisbury Defendants,

NAM, and Claraphi violated the Hawai‘i Securities Act (HAW. REV.

STAT. §§ 485A-502, 485A-509) by employing a device, scheme, or

artifice to defraud Ryan and by engaging in a course of business

which operated as a fraud or deceit on Ryan.

     121. The Salisbury Defendants, NAM, and Claraphi further

violated HAW. REV. STAT. § 485-25(a)(2) by making untrue statements

of material fact and omitting material facts, which made their

statements misleading.         In connection with providing investment

advice to Ryan, the Salisbury Defendants, NAM, and Claraphi

represented that the recommended investments and investment

strategies were suitable for Ryan’s financial needs and that any high

surrender charges associated with the surrender of Ryan’s existing

annuities would be offset by the performance of other investments

without disclosing the risks associated with these investments or

strategies.

     122. Ryan        demands       judgment       against      the    Salisbury

Defendants, NAM, and Claraphi for all losses incurred, all amounts

paid as consideration for investment advice, interest, costs, and



                                       52
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      53 of 75 Page
                                                                 PageID
                                                                    53 of#:7553




attorney fees, as well as any such other further relief as this Court

deems just and proper.

                   NINTH CAUSE OF ACTION
(Controlling Person Liability as to Defendants NAM and Claraphi)

     123. Plaintiff adopts, re-alleges and incorporates herein the

allegations in the preceding paragraphs, as though fully set forth

herein.

     124. Defendants NAM and Claraphi directly or indirectly had

the practical ability and power to control Defendant Salisbury.

Accordingly, and as provided under HAW. REV. STAT. § 485A-509(g),

Defendants NAM, Claraphi and Salisbury are liable jointly and

severally to Ryan for the losses created by their wrongful conduct.

     125. Defendants NAM, Claraphi and Salisbury either had

conscious involvement in the impropriety that caused Ryan’s

damages and loss or had constructive notice of the intended

impropriety.     Defendants NAM, Claraphi and Salisbury had an

awareness that its or his role was part of the overall activity that was

improper. Thus, Defendants NAM, Claraphi and Salisbury also aided

and abetted the violations and illegality alleged herein.




                                       53
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      54 of 75 Page
                                                                 PageID
                                                                    54 of#:7554




     126. Ryan is entitled to damages and such other relief as the

Court may deem appropriate.

                    TENTH CAUSE OF ACTION
       (Violation of the Racketeer Influenced and Corrupt
   Organizations Act, 18 U.S.C. § 1962(c) as to all Defendants)

     127. Plaintiff adopts, re-alleges and incorporates herein the

allegations in the preceding paragraphs, as though fully set forth

herein.

     128. Defendants’ conduct as set out herein constitutes a

violation of 18 U.S.C. § 1962(c).         Defendants have acted together,

along with individuals and entities whose identities are currently

unknown to Ryan, to conduct an enterprise through a pattern of

racketeering activity. As discussed in detail herein, Defendants have

intentionally participated in at least one of two schemes to defraud

Ryan of her money and investments by means of material

misrepresentations, omissions and half-truths.                Ryan reasonably

relied on these misrepresentations, omissions, and half-truths, and,

as a result of such reliance, directly and proximately suffered real

and specifiable damages. There is a threat of long-term racketeering

activity given the extensive scope of Defendants’ activities and the

significant monetary gains such activities have garnered them.

                                       54
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      55 of 75 Page
                                                                 PageID
                                                                    55 of#:7555




Defendants use the United States Mail and the internet in

furtherance of their fraudulent scheme.

     129. Ryan is a “person” within the meaning of 18 U.S.C. §

1961(3).    The Defendants are “persons” within the meaning of 18

U.S.C. § 1961(3).

The Alleged Associated-in-Fact RICO Enterprise

     130. The      following    groups      of   individuals   and    companies

associated-in-fact as “enterprise[s]” within the meaning of 18 U.S.C.

§1961(4) to market and sell unsuitable financial products to Ryan

while concealing the true nature of the products:

            a. With respect to the VOYA policy and the premium

               financing arrangement associated with that policy (the

               “VOYA Enterprise”):

                 i. Chris Salisbury;

                 ii. C. Salisbury, LLC;

                 iii. Accelerated Estate;

                 iv. Claraphi;

                 v. NAM;

                 vi. Michael Diyanni;

                 vii. Lake Forest;

                                       55
 Case
  CASE1:18-cv-00406
         0:18-cv-02209-WMW-HB
                     Document 1 Document
                                Filed 10/23/18
                                          52 Filed
                                               Page12/19/18
                                                     56 of 75 Page
                                                                PageID
                                                                   56 of#:7556




                viii.Wintrust;

                ix. Aurora Capital;

                x. Security Life of Denver; and

                xi. Alejandro Bellini.

               b. With respect to the annuity churning scheme (“the

               Annuities Enterprise”):

                i. Chris Salisbury;

                ii. C. Salisbury, LLC;

                iii. Accelerated Estate;

                iv. Claraphi; and

                v. NAM.

Purpose

     131. The VOYA Enterprise is an ongoing and continuing

organization of individuals and companies associated for the

common or shared purpose of continuing to profit from the

unsuitable life insurance policy and premium financing arrangement,

which was designed to be deceptive and induce Ryan to enter the

financial transactions with the members of the VOYA Enterprise to

her detriment.       The VOYA Enterprise also deceived Ryan by



                                      56
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      57 of 75 Page
                                                                 PageID
                                                                    57 of#:7557




concealing information related to the life insurance policy and

premium financing arrangement.

     132. The Annuities Enterprise is an ongoing and continuing

organization of individuals and companies associated for the

common or shared purpose of continuing to profit from the

unsuitable annuity products as they were churned to Ryan’s

detriment, causing her to incur high surrender fees and forego more

suitable investment opportunities.           The Annuities Enterprise also

deceived Ryan by concealing information related to the annuities.

Relationships among Separate and Distinct Associates

     133. Each associate of the VOYA Enterprise and each associate

of the Annuities Enterprise are separate and distinct legal entities

which are free to act independently to advance their own interests,

and which make their own day-to-day business decisions.                    To the

extent that any Defendant may be a related entity of another member

of the same Enterprise (i.e. a subsidiary, parent, or sister

corporation), the decision to operate as separate entities facilitated

the wrongful conduct in question.

     134. The associates of each Enterprise are distinct from the

Enterprises themselves. Each member is not conducting solely its

                                       57
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      58 of 75 Page
                                                                 PageID
                                                                    58 of#:7558




own affairs, but is conducting the affairs of the Enterprise aside and

apart from its own affairs.        The members of each Enterprise have

banded together to accomplish the fraudulent scheme and pattern of

racketeering activity discussed herein, which could not have been

accomplished by any member alone.

Continuous Existence

     135. The VOYA Enterprise has had an ongoing and continuous

existence since shortly before the Policy Date of the VOYA IUL-Global

Choice Policy (April 5, 2016) sufficient to permit Defendants to

pursue the VOYA Enterprise’s purpose. During this time, the VOYA

Enterprise has displayed a continuity of membership and Defendants

acted continuously in their respective roles in the VOYA Enterprise.

     136. The Annuities Enterprise has had an ongoing and

continuous existence since Ryan’s engagement of Chris Salisbury as

her investment advisor and his first purchase of an annuity on

Ryan’s behalf.       Since that time, the Annuities Enterprise has

displayed a continuity of membership and the Salisbury Defendants,

NAM, and Claraphi acted continuously in their respective roles in the

Annuities Enterprise.



                                       58
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      59 of 75 Page
                                                                 PageID
                                                                    59 of#:7559




Interstate Commerce

     137. The Enterprises engage in and affect interstate commerce

because they involve activities across state boundaries, such as the

fraudulent     marketing,       promotion,      advertisement,       sale,    and

management of the investment products described herein.

Pattern of Racketeering Activity & Predicate Acts

     138. This claim arises under 18 U.S.C. § 1962(c), which

provides in relevant part:

     It shall be unlawful for any person employed by or
     associated with any enterprise engaged in, or the activities
     of which affect, interstate or foreign commerce, to conduct
     or participate, directly or indirectly, in the conduct of such
     enterprise’s affairs through a pattern of racketeering
     activity . . . .

     139. In violation of 18 U.S.C. § 1962(c), the participating

Defendants of each Enterprise engaged in a “pattern of racketeering

activity,” as defined by 18 U.S.C. § 1961(5), by committing or aiding

and abetting in the commission of at least two acts of racketeering

activity, i.e., indictable violations of 18 U.S.C. § 1341 (mail fraud)

and 18 U.S.C. § 1343 (wire fraud).               Each racketeering act was

related, had a similar purpose, involved the same or similar

participants and method of commission, had similar results, and


                                       59
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      60 of 75 Page
                                                                 PageID
                                                                    60 of#:7560




impacted Ryan. Therefore, the Defendants have violated 18 U.S.C. §

1962(c).

     140. The multiple predicate acts of racketeering activity that

Defendants committed and/or conspired to, or aided and abetted in

the commission of, constitute a “pattern of racketeering activity,” as

defined in 18 U.S.C. § 1961(5) as they were related to each other and

amount to and pose a threat of continued racketeering activity, and

therefore constitute a “pattern of racketeering activity” as defined in

18 U.S.C. § 1961(5).

     141. For the purpose of executing and/or attempting to execute

the scheme to defraud or obtain money by means of false pretenses,

representations, omissions, or promises through the sale, marketing,

and administration of the VOYA life insurance policy and premium

financing arrangement, the VOYA Enterprise, in violation of 18

U.S.C. § 1341, placed in post offices and/or in authorized

repositories matter and things to be sent or delivered by the Postal

Service, caused matter and things to be delivered by commercial

interstate carriers, and received matter and things from the Postal

Service and/or commercial interstate carriers, including, but not

limited    to,   performance      illustrations,    applications,      contracts,

                                       60
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      61 of 75 Page
                                                                 PageID
                                                                    61 of#:7561




correspondence,       statements,      premium       payments,      commission

payments, and other materials relating to the marketing, sale, and

administration of the VOYA life insurance policy and premium

financing arrangement.

     142. For the purpose of executing and/or attempting to execute

the scheme to defraud or obtain money by means of false pretenses,

representations, omissions, or promises through the sale, marketing,

and administration of the VOYA life insurance policy and financing

arrangement, the VOYA Enterprise, also in violation of 18 U.S.C. §

1343, transmitted and received by wire, matter and things, which

include,    but    are    not    limited    to   performance       illustrations,

applications,     contracts,    correspondence,        statements,      premium

payments, commission payments, faxes, wire transfers, and other

materials relating to the marketing, sale, and administration of the

VOYA life insurance policy and premium financing arrangement. In

addition, pursuant to and as part of the scheme to defraud, the

members of the VOYA Enterprise intended to and did receive

payments from Ryan that were transmitted or cleared through the

use of interstate wires in violation of 18 U.S.C. §1343.



                                       61
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      62 of 75 Page
                                                                 PageID
                                                                    62 of#:7562




     143. For the purpose of executing and/or attempting to execute

the annuity churning scheme designed to defraud or obtain money

by means of false pretenses, representations, omissions, or promises,

the Annuities Enterprise, in violation of 18 U.S.C. § 1341, placed in

post offices and/or in authorized repositories matter and things to be

sent or delivered by the Postal Service, caused matter and things to

be delivered by commercial interstate carriers, and received matter

and things from the Postal Service and/or commercial interstate

carriers, including, but not limited to, annuity disclosure forms,

performance illustrations, applications, contracts, correspondence,

statements, annuity payments, commission payments, and other

materials relating to the marketing, sale, and administration of the

various annuities that were churned to Ryan’s detriment.

     144. For the purpose of executing and/or attempting to execute

the annuity churning scheme designed to defraud or obtain money

by means of false pretenses, representations, omissions, or promises,

the Annuities Enterprise, also in violation of 18 U.S.C. § 1343,

transmitted and received by wire, matter and things, which include,

but are not limited to annuity disclosure forms, performance

illustrations, applications, contracts, correspondence, statements,

                                       62
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      63 of 75 Page
                                                                 PageID
                                                                    63 of#:7563




annuity payments, commission payments, faxes, wire transfers, and

other materials relating to the marketing, sale, and administration of

the various annuities that were churned to Ryan’s detriment.                      In

addition, pursuant to and as part of the scheme to defraud, the

members of the Annuities Enterprise intended to and did receive

payments from Ryan that were transmitted or cleared through the

use of interstate wires in violation of 18 U.S.C. §1343.

Injuries

     145. But for the conduct of Defendants alleged in this

Complaint, Ryan would not have been injured. As it relates to the

VOYA Enterprise, Ryan’s injury was a foreseeable and natural

consequence of the VOYA Enterprise’s scheme to market, sell, and

administer an unsuitable life insurance policy and premium

financing plan.      As it relates to the Annuities Enterprise, Ryan’s

injury was a foreseeable and natural consequence of the Annuities

Enterprise’s scheme to market, sell, and administer unsuitable

annuities products to Ryan, which the associates of the Annuities

Enterprise churned to Ryan’s detriment.

     146. The injuries of Ryan were directly and proximately caused

by Defendants’ racketeering activity. Reliance by Ryan on the VOYA

                                       63
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      64 of 75 Page
                                                                 PageID
                                                                    64 of#:7564




policy and premium financing arrangement, and on the expertise of

the Defendants, allowed the Defendants to market and sell Ryan an

unsuitable investment product, injuring Ryan by causing her to

forfeit her suitable life insurance policy for an unsuitable policy for

which she could not afford the premiums.

       147. Additionally,     reliance      by   Ryan     on    the    Salisbury

Defendants, NAM, and Claraphi’s investment expertise and on the

annuity products sold to Ryan by them allowed the Salisbury

Defendants, NAM, and Claraphi to churn Ryan’s annuities for their

own financial gains, injuring Ryan by causing her to incur

substantial and unnecessary surrender charges.

       148. Many of the precise dates for the VOYA Enterprise and

Annuities Enterprise’s fraudulent uses of the U.S. Mail and wire

facilities have been deliberately hidden and cannot be alleged without

access to Defendants’ books and records.              Indeed, the success of

both    Enterprises’     schemes      depend      upon     concealment,       and

Defendants have withheld details of their schemes from Ryan.

Generally, however, Ryan can describe the occasions on which the

predicate acts of mail and wire fraud would have occurred, and how

those acts were in furtherance of a scheme. They include numerous

                                       64
 Case
  CASE1:18-cv-00406
         0:18-cv-02209-WMW-HB
                     Document 1 Document
                                Filed 10/23/18
                                          52 Filed
                                               Page12/19/18
                                                     65 of 75 Page
                                                                PageID
                                                                   65 of#:7565




communications to perpetuate and maintain each scheme, including,

among other things:

           a.    For the VOYA Enterprise,

                 i. Processing documents to establish the ILIT;

                ii. processing applications for the VOYA policy;

                iii. processing documents for the premium financing

                    arrangement;

                iv. processing premium payments for the policy;

                v. accepting commissions or kick-backs from the sale

                    of the VOYA policy and/or premium financing

                    arrangement; and

                vi. processing the excessive brokerage fee for Michael

                    Diyanni.

           b.    For the Annuities Enterprise,

                 i. facilitating the applications for the numerous

                    annuity products outlined above, including

                    forwarding Ryan signature pages;

                ii. facilitating the premium payments, surrender

                    charges, and other fees for the numerous annuity

                    products outlined above; and

                                      65
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      66 of 75 Page
                                                                 PageID
                                                                    66 of#:7566




                 iii. accepting commissions from the sale of the

                     numerous annuity products outlined above.

     149. Ryan was also injured by the overt acts taken by the

Defendants in furtherance of their conspiracy to violate 18 U.S.C. §

1962(c), which are themselves predicate acts, including, with respect

to the VOYA Enterprise, hiding the true nature of the premium

financing arrangement by sending Ryan incomplete information

regarding the transaction, and with respect to the Annuities

Enterprise, hiding the true nature of the annuity churning scheme

by sending Ryan only signature pages and incomplete documentation

regarding the investment products.

     150. As a result and by reason of the foregoing, Ryan has been

injured, suffered harm and sustained damage to her property, and is

therefore entitled to recover actual and treble damages, and her costs

of suit, including reasonable attorney fees, pursuant to 18 U.S.C. §

1964(c).

     151. In addition, as set forth above, Defendants have violated

18 U.S.C. §§ 1962(c), and will continue to do so in the future.

Enjoining Defendants from committing these RICO violations in the

future and/or declaring their invalidity is appropriate pursuant to 18

                                       66
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      67 of 75 Page
                                                                 PageID
                                                                    67 of#:7567




U.S.C. § 1964(a), which authorizes the district courts to enjoin

violations of 18 U.S.C. § 1962.

                  ELEVENTH CAUSE OF ACTION
       (Violation of the Racketeer Influenced and Corrupt
   Organizations Act, 18 U.S.C. § 1962(d) as to all Defendants)

     152. Plaintiff adopts, re-alleges and incorporates herein the

allegations of Paragraphs 127–51.

     153. This claim arises under 18 U.S.C. § 1962(d), which

provides in relevant part: “It shall be unlawful for any person to

conspire to violate any of the provisions of subsection . . . (c) of this

section.”

     154. In violation of 18 U.S.C. § 1962(d), Defendants of the

VOYA Enterprise conspired to defraud Ryan of her money and

property through the sale of unsuitable investment products aimed

at their own financial gains pursuant to the pattern of racketeering

activity and the scheme described above.               Defendants agreed to

conduct or to participate in the affairs of the VOYA Enterprise and

agreed to commit at least two of the predicate acts identified above in

the Tenth Cause of Action.

     155. Similarly, the Salisbury Defendants, Claraphi, and NAM

violated 18 U.S.C. § 1962(d) by conspiring to defraud Ryan of her

                                       67
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      68 of 75 Page
                                                                 PageID
                                                                    68 of#:7568




money and property through the sale of unsuitable investment

products aimed at their own financial gains pursuant to the pattern

of racketeering activity and the scheme described above.                      The

Salisbury Defendants, Claraphi, and NAM agreed to conduct or to

participate in the affairs of the Annuities Enterprise and agreed to

commit at least two of the predicate acts identified above in the

Tenth Cause of Action.

     156. The injuries of Ryan were directly and proximately caused

by Defendants’ racketeering activity. Reliance by Ryan on the VOYA

policy and premium financing arrangement, and on the expertise of

the Defendants, allowed the Defendants to market and sell Ryan an

unsuitable investment product, injuring Ryan by causing her to

forfeit her suitable life insurance policy for an unsuitable policy for

which she could not afford the premiums.

     157. Additionally,       reliance      by   Ryan     on    the    Salisbury

Defendants, NAM, and Claraphi’s investment expertise and on the

annuity products sold to Ryan by them allowed the Salisbury

Defendants, NAM, and Claraphi to churn Ryan’s annuities for their

own financial gains, injuring Ryan by causing her to incur

substantial and unnecessary surrender charges.

                                       68
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      69 of 75 Page
                                                                 PageID
                                                                    69 of#:7569




      158. As a result and by reason of the foregoing, Ryan has been

injured, suffered harm and sustained damage to her property, and is

therefore entitled to recover actual and treble damages, and her costs

of suit, including reasonable attorney fees, pursuant to 18 U.S.C. §

1964(c).

      159. In addition, as set forth above, Defendants have violated

18 U.S.C. §§ 1962(c) and (d), and will continue to do so in the future.

Enjoining Defendants from committing these RICO violations in the

future and/or declaring their invalidity is appropriate pursuant to 18

U.S.C. § 1964(a), which authorizes the district courts to enjoin

violations of 18 U.S.C. § 1962.

                   TWELFTH CAUSE OF ACTION
   (Violation of HAW. REV. STAT. § 842-2(3) as to all Defendants)

      160. Plaintiff adopts, re-alleges and incorporates herein the

allegations of Paragraphs 127–59.

      161. This claim arises under HAW. REV. STAT. § 842-2(3), which

provides in relevant part: “It shall be unlawful . . . [f]or any person

employed by or associated with any enterprise to conduct or

participate in the conduct of the affairs of the enterprise through

racketeering activity . . . .”


                                       69
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      70 of 75 Page
                                                                 PageID
                                                                    70 of#:7570




     162. In violation of HAW. REV. STAT. § 842-2(3), Defendants have

conducted or participated, directly or indirectly, in the conduct of the

affairs of the VOYA Enterprise through a “racketeering activity,” as

defined in HAW. REV. STAT. § 842-1.

     163. Specifically, Defendants engaged in “racketeering activity”

by committing or aiding and abetting in the commission of at least

one act of racketeering activity, i.e., violations of the Hawai‘i Unfair

and Deceptive Acts Trade Practices Act as explained in Paragraphs

64–90, within the past three years.             Each racketeering act was

related, had a similar purpose, involved the same or similar

participants and method of commission, had similar results, and

impacted Ryan. Therefore, the Defendants have violated HAW. REV.

STAT. § 842-2(3).

     164. The injuries of Ryan were directly and proximately caused

by Defendants’ racketeering activity. Reliance by Ryan on the VOYA

policy and premium financing arrangement, and on the expertise of

the Defendants, allowed the Defendants to market and sell Ryan an

unsuitable investment product, injuring Ryan by causing her to

forfeit her suitable life insurance policy for an unsuitable policy for

which she could not afford the premiums.

                                       70
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      71 of 75 Page
                                                                 PageID
                                                                    71 of#:7571




        165. In violation of HAW. REV. STAT. § 842-2(3), the Salisbury

Defendants, NAM, and Claraphi have conducted or participated,

directly or indirectly, in the conduct of the affairs of the Annuities

Enterprise through “racketeering activities,” as defined in HAW. REV.

STAT. § 842-1.

        166. Specifically, the Salisbury Defendants, NAM, and Claraphi

engaged in “racketeering activity” by committing or aiding and

abetting in the commission of at least three acts of racketeering

activity, i.e., violations of the Hawai‘i Securities Act and the Hawai‘i

Unfair and Deceptive Acts Trade Practices Act as explained in

Paragraphs 64–90 and 119–22 as well as HAW. REV. STAT. § 708-

830(2). Each racketeering act was related, had a similar purpose,

involved the same or similar participants and method of commission,

had similar results, and impacted Ryan.              Therefore, the Salisbury

Defendants, NAM, and Claraphi have violated HAW. REV. STAT. § 842-

2(3).

        167. HAW. REV. STAT. § 708-830(2) states that “[a] person

commits theft if the person does any of the following . . . Property

obtained or control exerted through deception. A person obtains, or



                                       71
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      72 of 75 Page
                                                                 PageID
                                                                    72 of#:7572




exerts control over, the property of another by deception with intent

to deprive the other of the property.”

     168. The Salisbury Defendants, NAM, and Claraphi obtained or

exerted control of Ryan’s property by causing Ryan to sacrifice

portions of her investments through substantial surrender charges

and the premature surrender of her annuities so that the Salisbury

Defendants, NAM, and Claraphi could receive commissions off of the

next annuity product churned to Ryan’s detriment.                 The Salisbury

Defendants, NAM, and Claraphi intended to deprive Ryan of her

property by fraudulently suppressing material information from her

as outlined in Paragraphs 91–97 and misrepresenting material

information as outlined in Paragraphs 98–103.                    The Salisbury

Defendants, NAM, and Claraphi also intended to deprive Ryan of her

property by having her sign financial documents surrendering her

rights in annuity products and transferring her interests into other

annuity products without providing her complete information

regarding the annuity products, including failing to disclose that the

Salisbury Defendants, NAM, and Claraphi would financially benefit

by these transactions to Ryan’s detriment.



                                       72
  Case
   CASE1:18-cv-00406
          0:18-cv-02209-WMW-HB
                      Document 1 Document
                                 Filed 10/23/18
                                           52 Filed
                                                Page12/19/18
                                                      73 of 75 Page
                                                                 PageID
                                                                    73 of#:7573




      169. The injuries of Ryan were directly and proximately caused

by the Salisbury Defendants, NAM, and Claraphi’s racketeering

activity. Reliance by Ryan on the Salisbury Defendants, NAM, and

Claraphi’s investment expertise and on the annuity products sold to

Ryan by them allowed the Salisbury Defendants, NAM, and Claraphi

to churn Ryan’s annuities for their own financial gains, injuring

Ryan by causing her to incur substantial and unnecessary surrender

charges.

      170. As a result and by reason of the foregoing, Ryan has been

injured, suffered harm and sustained damage to her property, and is

therefore entitled to recover damages and her costs of suit, including

reasonable attorney fees, pursuant to HAW. REV. STAT. § 842-8(c).

      171. In addition, as set forth above, Defendants have violated

HAW. REV. STAT. § 842-2(3), and will continue to do so in the future.

Enjoining Defendants from committing these violations in the future

and/or declaring their invalidity is appropriate pursuant to HAW.

REV. STAT. § 842-8(a).

///

///

///

                                       73
 Case
  CASE1:18-cv-00406
         0:18-cv-02209-WMW-HB
                     Document 1 Document
                                Filed 10/23/18
                                          52 Filed
                                               Page12/19/18
                                                     74 of 75 Page
                                                                PageID
                                                                   74 of#:7574




                          PRAYER FOR RELIEF

      WHEREFORE, Plaintiff requests relief as follows:

        a. compensatory damages in an amount to be proven at trial;

        b. statutory, treble, and/or punitive damages as to Counts

           for which they are available under the applicable law in

           such amount as the Court deems just and proper;

        c. pre-and post-judgment interest at the maximum rate

           allowed by law;

        d. attorney’s fees;

        e. costs of litigation;

        f. disgorgement;

        g. rescission of the VOYA policy as well as the agreements

           associated with the premium financing arrangement;

        h. a refund of the premiums paid on the VOYA policy plus

           interest;

        i. injunctive relief pursuant to 18 U.S.C. § 1964(a) and/or

           HAW. REV. STAT. § 842-8(a); and/or

///
///


                                      74
Case
 CASE1:18-cv-00406
        0:18-cv-02209-WMW-HB
                    Document 1 Document
                               Filed 10/23/18
                                         52 Filed
                                              Page12/19/18
                                                    75 of 75 Page
                                                               PageID
                                                                  75 of#:7575




      j. such other legal and equitable relief as the Court deems

          proper.

   DATED: Honolulu, Hawai‘i, October 23, 2018.


                                    /s/ MELINDA WEAVER
                                   MARGERY S. BRONSTER
                                   MELINDA WEAVER

                                   Attorneys for Plaintiff
                                   KATHY RYAN INDIVIDUALLY AND IN
                                   HER CAPACITY AS TRUSTEE OF
                                   THE BRODY FAMILY TRUST




                                     75
